ALLOWANCE
Applicant’s reply, filed 2 July 2021 in response to the non-final Office action mailed 6 January 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1, 4-9, 11-13, 16 and 19-20 are pending, wherein: claim 1 has been amended, claims 4-9, 11-13, 16 and 19-20 are as previously presented, and claims 2-3, 10, 1-15 and 17-18 have been cancelled by this and/or previous amendment(s). Pending claims 1, 4-9, 11-13, 16 and 19-20 are herein allowed. 

Response to Arguments/Amendments
The 35 U.S.C. 103 rejections of claims 1, 4-9, 11-13, 16 and 19-20 as unpatentable over Scherzer et al. (PGPub 2012/0088899), of claims 1, 4-9, 11-13, 16 and 19-20 as unpatentable over Desbois et al. (US PGPub 2014/0142274), and of claims 1, 4-9, 11-13, 16 and 19-20 as unpatentable over Biedasek et al. (US PGPub 2013/0261282) are withdrawn as a result of Applicant’s filed claim amendments. 
The provisional obviousness type double patenting rejection of the instant claims over claims 1-13 of copending Application No. 16/094,404 is withdrawn as the application has since been abandoned and is thus no longer copending.
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Scherzer (US PGPub 2012/0088899) teaches filled, unfilled and/or reinforced polyamide compositions comprising a) 10-95 wt% of at least one monomer (M) selected from lactam and/or lactone, preferably sodium caprolactamate, etc., b) 0.8-8 wt% of a catalyst (K), c) 0.5-5 wt% of an activator (A) preferably capped diisocyanates, d) 1-90 wt% filler and/or reinforcing material (F), and e) 0-20 wt% of additives (Z) (abstract; [0030]-[0058]; [0085]-[0090]; examples). Scherzer teaches the noted amounts of (M) (=instant a), (A) (=instant b), and (K)(=instant c). However, while Scherzer teaches generally overlapping amounts, Scherzer teaches broad ranges and does not provide sufficient specificity for one of ordinary skill in the art to select amounts within the narrowly claimed ranges of 95.5 to 95.9 wt% instant a), 2.9 to 3.1 wt% instant b), and 1.2 to 1.4 wt% instant c), each based upon the combined weights of a), b) and c). Applicant’s assertion of unexpectedness with respect to the three narrow relative ranges is found sufficiently persuasive (see Remarks of 7/2/2021, pages 6-7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767